Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 20, it is unclear how the signal can be “launched” by the antenna since the antenna is not the launching means and how the signals can be “combined” on line 11 since no 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5,6, 8 and 17 are rejected under 35 USC 102 (a((2) as being anticipated by Matsuo et al (US  2009/0079648).
 Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding claim 1, Matsuo et al disclose the circuit as shown on Figures 1A-6 comprising: 

-an integrated circuit (21) mounted on the second surface (top) of the multilayer substrate, the integrated circuit having transmission circuitry (2) configured to process a millimeter wave signal; and
- a substrate waveguide (30, 30, 39, 62, 65, 66) having a substantially solid wall (28) formed within a portion of the multilayer substrate, the substrate waveguide having an open end surrounded by an edge of the substrate wall, the edge being exposed on the first surface of the multilayer substrate.  
Regarding claim 2, further comprising an antenna (5) configured to radiate the millimeter wave signal from the multilayer substrate (30), the antenna (5) formed on the first surface (bottom) of the multilayer substrate within the substrate waveguide, the antenna being coupled to the transmission circuitry (21), see Figure- 2A-2B .  
Regarding claims 3 and 17,  further comprising a reflector (56) located in one of the layers of the multilayer substrate, the reflector being coupled to the wall of the substrate waveguide.
Regarding claim 5,  wherein multilayer substrate (4, 5, 20) includes a trench (66a), wherein the substrate waveguide wall is an electrically conductive material located within the trench.  
Regarding claim 6, wherein the substrate waveguide wall is formed by at least one row of closely spaced vias (24, 28).  
Regarding claim 8, wherein the substrate waveguide has a rectangular cross-section.  
                                            
                                                 Claim Rejections - 35 USC §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 USC 103 (b) as being unpatentable over  Matsuo et al (US  2009/0079648).  
         Matsuo et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-  wherein a thickness of the multilayer substrate between the reflector and the antenna is one fourth of a wavelength of the millimeter wave signal in the substrate as called for claim 4.
-the substrate waveguide has a circular cross-section as called for in claim 7.  
         However, as well known in the art, the waveguide has many shapes such as circular or regular shape. Also, the  thickness of the layers of a waveguide is determined by operating frequency of the waveguide.   Thus, selecting the optimum shape and the optimum thickness for the waveguide of Matsuo et al  as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of 

Allowable Subject Matter

                     Claims 9-16 and 18-19 would be allowable if rewritten to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:

- an interposer mounted on the first surface of the multilayer substrate, the interposer having a first surface and a second surface opposite the first surface, the interposer having an interposer waveguide with an electrically conductive perimeter wall located between the first surface and the second surface, wherein an edge of the perimeter wall at the first surface of the interposer is coupled to the edge of the substrate waveguide wall on the first surface of the multilayer substrate as combined in claims 9-16 and 18-19.
          Claim 20 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). This claim are allowed because the prior art of record fails to disclose that:
-combining the reflected signal with the first portion of the signal to form a boosted signal as combined in claim 20.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.




/DINH T LE/Primary Examiner, Art Unit 2842